Russell, C. J.,
dissenting. My view of this case is altogether different from that of my distinguished colleagues. Eor two reasons I can not concur in the opinion and judgment of the majority. First: Because of my continued adherence to the views expressed in Robinson v. Vickers, 160 Ga. 362 (127 S. E. 849). Second: I think the law of this case is absolutely controlled by the decision of this court in Tumlin v. Vanhorn, 77 Ga. 315 (supra), as well as the prior decision in Jordan v. Beal, 51 Ga. 602. At the time that the lower court passed upon the receivership which this court is now reviewing, the case was pending before the Supreme Court, and, in my opinion, the lower court was without jurisdiction to pass the order of which complaint is made. “The general rule is that a supersedeas suspends all further proceedings in the suit in which the judgment superseded is rendered, such as are based upon and relate to the carrying into effect of that judgment, binder the general rule the supersedeas deprives the trial court rendering the .judgment of jurisdiction to take further proceeding towards its enforcement. 3 C. J. 1315, §§ 1446-1457; Ib. 1448; Huson v. Martin, 42 Ga. 85; Western & Atlantic R. Co. v. State, 69 Ga. 525; 533; Howard v. Lowell Machine Co., 75 Ga. 325 (1 a).” Barnett v. Strain, 153 Ga. 43 (111 S. E. 574).